UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1347


In re: JEFFREY BRIAN COHEN,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:14-cr-00310-GLR-1)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey Brian Cohen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Brian Cohen petitions for a writ of mandamus seeking an order directing

the district court to act on three separate grounds. We conclude that Cohen is not entitled

to mandamus relief.

       Cohen first requests an order directing the district court to act in response to his

allegations of ethical violations by two Assistant United States Attorneys in his criminal

case and related forfeiture proceedings. He also requests an order directing the district

court to further explain its rulings on several motions in his pending postconviction

proceedings.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only

when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC, 907
F.3d 788, 795 (4th Cir. 2018). Further, mandamus may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). Our review of

the petition and relevant proceedings reveals that the relief Cohen seeks is not available

by way of mandamus.

       Cohen further asserts that the district court has unduly delayed ruling on his

motion for recusal. He seeks an order from this court directing the district court to issue a

ruling. Our review of the district court’s docket reveals that the district court denied the

motion by order entered June 19, 2019. Thus, this portion of the petition is moot.



                                             2
      Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            3